Orders, Family Court of the State of New York, New York County (Sheldon Rand, J.), entered on December 15, 1983 and June 11, 1984, respectively, unanimously affirmed, without costs and without disbursements. Application by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Concur&emdash;Kupferman, J. P., Sandler, Sullivan, Asch and Kassal, JJ.